United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3618
                                  ___________

Troy R. Elliott,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Arkansas.
Jeff Atkinson, Jr.,                    *
                                       *      [UNPUBLISHED]
             Appellee.                 *
                                  ___________

                          Submitted: November 29, 2002
                              Filed: December 3, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Arkansas inmate Troy R. Elliott appeals the district court’s1 pre-service
dismissal of his 42 U.S.C. § 1983 lawsuit. Having carefully reviewed the record, we
conclude the district court properly dismissed the complaint as frivolous for the



      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
reasons that the court discussed. Accordingly, we affirm the judgment. See 8th Cir.
R. 47A(a).

      A true copy.

      Attest:

            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-